                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,

                   Plaintiff,                              4:18CV3166

       vs.
                                                             ORDER
NATURAL RESOURCES
CONSERVATION SERVICE, and
SONNY PERDUE, in his official
capacity as Secretary of the United States
Department of Agriculture;

                   Defendants.


      IT IS ORDERED that the court’s ruling on Plaintiff’s motion for attorney fees
and costs (Filing 34) will be deferred pending the outcome of Defendants’ appeal.

      Dated this 21st day of January, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
